Citation Nr: 1807372	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-06 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to initial disability ratings for premature ventricular contractions (previously rated as a heart condition), currently rated noncompensably disabling prior to November 10, 2008, and rated 10 percent disabling from that date.

2.  Entitlement to a compensable initial disability rating for migraine headaches.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an increased disability rating for neck strain with arthritis, currently rated 20 percent disabling.

5.  Entitlement to increased disability ratings for residuals of traumatic brain injury (TBI), including memory loss, currently rated 10 percent disabling prior to May 22, 2015, and consolidated into a higher 50 percent rating for TBI and posttraumatic stress disorder (PTSD) from that date.

6.  Entitlement to an increased disability rating for right shoulder tendonitis, currently rated 20 percent disabling.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for plantar warts.

8.  Entitlement to service connection for plantar warts.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for heat sensitivity / heat injury residuals.

10.  Entitlement to service connection for a right hip disability.

11.  Entitlement to service connection for neuropathy of the left lower extremity, claimed as secondary to service-connected lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to October 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois and also a March 2017 rating decision.  The heart disability, migraine headaches, and sleep apnea issues arise from the April 2008 rating decision.  The neck disability, TBI, heat sensitivity, plantar warts, left lower extremity disability, right hip disability, and right shoulder disability issues arise from the March 2017 rating decision.  Jurisdiction over the Veteran's claims-file currently resides with VA's RO in Oakland, California.

The Veteran testified at a Board videoconference hearing before the undersigned in September 2017.  A transcript of the hearing is of record.

During the pendency of the appeal, a November 2011 RO rating decision granted an increased 10 percent rating for premature ventricular contractions, effective from November 10, 2008.  As a result, the Veteran's appeal now features a claim for a compensable rating for the period prior to that date, and a claim for a rating in excess of 10 percent for the period thereafter.

A June 2009 RO rating decision granted service connection for memory loss specifically as a manifestation of TBI.  A March 2017 RO rating decision denied a claim for an increased rating for memory loss as a residual of TBI.  The Veteran is currently appealing for a higher rating for the service-connected TBI on the basis of memory loss and other TBI-associated impairments.  Significantly, however, a September 2017 RO rating decision recently awarded service connection for PTSD and determined that the overlap of symptoms between the TBI and PTSD pathologies required that the two pathologies be rated together with a 50 percent rating effective from May 22, 2015.  That consolidation of ratings reflects that the symptomatology contemplated by the recently assigned 50 percent rating includes symptomatology attributable to the TBI pathology, including memory loss.  The Veteran's contentions supporting an increased rating for TBI, including as explained during her September 2017 hearing, includes her contention that her cognitive impairments are sufficiently severe to warrant increased disability ratings.  The PTSD rating is not formally before the Board, but it has been consolidated together with the TBI rating that is on appeal.  The Board has characterized the TBI issue on appeal to reflect this development in the status of the rating on appeal.

The Board notes that the November 2011 statement of the case included the additional issues of entitlement to increased ratings for herpes and entitlement to service connection for blepharitis.  Although there has been some confusion as to whether these two issues have been appealed to the Board, the Veteran has not perfected appeals on these issues; significantly, she confirmed on the record during the September 2017 Board hearing that she did not intend to pursue these issues in this appeal, expressly confirming the undersigned's understanding that "regardless of whether they were perfected .... you indicated that you wanted to withdraw just those two issues."  (The Veteran replied: "Yes, ma'am, that's correct.")  In accordance with the Veteran's wishes, the Board has not taken jurisdiction over these issues and shall not further discuss them in this decision.

The Board notes that the RO reasonably interpreted the Veteran's May 2016 claim of entitlement to service connection for "Heat injury residuals" as a petition to reopen to previously denied (in an April 2008 rating decision) claim of entitlement to service connection for "heat sensitivity."  Upon consideration of the Veteran's contentions and presentation of evidence in both the prior and the current adjudication of the matter, the Board finds that the RO correctly identified that the May 2016 claim was a reiteration of the heat sensitivity / heat injury residuals claim that was denied in the April 2008 rating decision.  The RO has adjudicated the matter as a petition to reopen a previously denied claim, and the matter was characterized as a petition to reopen a previously denied claim during the Veteran's September 2017 Board hearing.  Neither the Veteran nor her representative have objected or suggested any alternative understanding of the nature of this claim on appeal.  The Board notes that the Veteran has described, including in her testimony during the September 2017 Board hearing, that an in-service heat injury left her with residual increased susceptibility to heat exhaustion and episodes of impairment during exposure to heat; in effect, the Veteran's claimed heat sensitivity is presented in her contentions as a residual of in-service heat injury.

The Board notes that preceding adjudications of the matter on appeal have featured an issue characterized as seeking to establish entitlement to service connection for "insomnia, to include obstructive sleep apnea."  Significantly, however, the RO's September 2017 rating decision awarded service connection for PTSD and assigned a 50 percent disability rating based, in part, upon contemplation of the Veteran's sleep impairment.  As the Veteran's sleep impairment / insomnia is now established as part of a service-connected pathology, the claim of entitlement to service connection for insomnia has been granted in full, is resolved, and is no longer in appellate status.  The Board has recognized, however, that the extent of the Veteran's claim seeking service-connection for sleep apnea contemplates a disability different from the insomnia contemplated by the PTSD rating.  The sleep apnea issue is not resolved by the new PTSD rating; the Board has accordingly recharacterized the issue as entitlement to service connection for sleep apnea.

The Board observes that the Veteran's claim of entitlement to service connection for insomnia predates the May 22, 2015 effective date assigned for grant of service connection for PTSD.  As the Board here finds that the Veteran's claim of entitlement to service connection for insomnia has been resolved by the award of service connection for PTSD manifesting in insomnia, the Board wishes the remind the Veteran that she may still appeal for an earlier effective date than that assigned by the September 2017 RO rating decision if she so desires.  To initiate an appeal for an earlier effective date, the Veteran would need to file a notice of disagreement within a year of the issuance of the September 2017 RO rating decision.

The Veteran has submitted evidence to the Board during the pendency of this appeal and has expressed, on the record during the September 2017 Board hearing and in writing in an October 2017 submission, that she waived her right to have the RO review that evidence prior to final appellate review.


Preliminary Matter of Reopening Claim of Entitlement to Service Connection for Plantar Warts

As to the matter of whether new and material evidence has been received to reopen the claim of entitlement to service connection for plantar warts, the Board is required to consider the question of whether new and material evidence has been received to reopen each claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

An April 2008 RO rating decision denied the Veteran's claim of entitlement to service connection for plantar warts.  The Veteran did not appeal this April 2008 denial.  No new and material evidence was submitted within a year following the April 2008 denial of the claim.  38 C.F.R. § 3.156(b).  The April 2008 RO denial is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

The prior final decision denying service connection for plantar warts was based upon the RO's finding that the Veteran was not shown to have been diagnosed with the claimed disability following service.  The April 2008 RO rating decision noted that although the Veteran "developed some plantar warts" during service, "[t]hese were not noted objectively on the 2007 exam."  The Board finds that new and material evidence has been presented sufficient to reopen this claim.  New evidence indicating a post-service medical observation of plantar warts includes a May 2017 VA dermatology treatment report.  The Board finds that new and material evidence has been submitted on the issue of entitlement to service connection for plantar warts, following the prior final denial of that claim.  Accordingly, the Board has reopened the claim of entitlement to service connection for plantar warts for consideration on the merits at this time.

The issues of entitlement to increased ratings for (1) premature ventricular contractions, (2) migraine headaches, (3) neck strain with arthritis, (4) TBI, and (5) right shoulder tendonitis, in addition to the issues of entitlement to service connection for (6) sleep apnea, (7) plantar warts, and (8) right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for heat sensitivity / residuals of heat injury was denied by an April 2008 Board decision; the appellant was notified of the decision and did appeal it.

2.  All of the evidence submitted since the April 2008 Board decision pertaining to the heat sensitivity / residuals of heat injury issue is either cumulative and redundant or does not relate to an unestablished fact necessary to substantiate the claim.

3.  The Veteran is not shown to have had neuropathy of the left lower extremity diagnosed during the pendency of her instant claim seeking service connection for such disability.


CONCLUSIONS OF LAW

1.  New and material evidence on the matter has not been received since the April 2008 denial of entitlement to service connection for heat sensitivity / residuals of heat injury, and the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.156 (2017).

2.  Service connection for neuropathy of the left lower extremity is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Petition to Reopen Claim of Entitlement to Service Connection for Heat Sensitivity / Heat Injury Residuals

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has held that the phrase "'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

A claimant may submit an application or claim to reopen a disallowed claim, when VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2017).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.

Regardless of whether the RO found new and material evidence to reopen a claim, the Board is not bound by such a determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board will therefore undertake a de novo review of the new and material evidence questions raised by the Veteran's petition to reopen the claim of entitlement to service connection for heat sensitivity / residuals of heat injury.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  To establish service connection for the claimed disorder, there must be evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in VA's electronic data storage system, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

An April 2008 RO rating decision denied service connection for heat sensitivity.  The basis of the denial of service connection for heat sensitivity featured the RO's finding that: "Your service records reflected that you had a tendency to overheat quickly and get a rapid heartbeat.  This is not considered a clinical medical condition.  Service connection is denied because heat sensitivity is not considered an actually disabling condition."

The Veteran did not appeal the denial as to this issue.  No new and material evidence pertinent to this issue was submitted within a year following the April 2008 denial of the claim.  38 C.F.R. § 3.156(b).  The April 2008 RO denial is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

Since the April 2008 final decision, additional documents and evidence received by VA do not include any indication of a diagnosis of a medically recognized clinical condition associated with the Veteran's complaints of heat sensitivity (to include any residuals of past heat injury).  Indeed, although the Veteran's correspondence and statements on this matter have requested that the claim be reopened, the Veteran has not presented any testimony or evidence that tends to indicate any pertinent new information or development that would tend to establish a previously unestablished element of entitlement to service connection.  Accordingly, evidence added to the record after the April 2008 prior denial may be "new," but is not "material."  The evidence added to the record since the April 2008 prior denial presents no reasonable possibility of substantiating the claim, and such evidence is not "new and material" for the purpose of reopening this claim.

During the September 2017 Board hearing, the Veteran testified regarding problems with her heart rate and breathing during service, related to what she recalls "was considered a heat stroke."  The fact that the Veteran experienced such difficulties during service was established and not in controversy at the time of the prior final denial.  Discussion at the September 2017 Board hearing further noted that the Veteran has separately established service-connected status for a number of disabilities; the Board notes that disabilities of the heart and of the respiratory system have been established as service-connected, and consideration of further entitlement to service connection for heat sensitivity / heat injury residuals is focused upon identifying a pathology and impairment that is not already service-connected.  During the hearing, the Veteran responded to questions regarding whether she had been given a medical diagnosis for the claimed disability distinct from the already-established service-connected disabilities (with particular attention to her service-connected heart disability).  The Veteran's responses conveyed that she had experienced difficulty obtaining a medical diagnosis particular to her concerns with heat sensitivity / residuals of heat injury.  Discussion of this matter led to the Veteran being granted 60 days of the record being held open to afford her further opportunity to obtain and submit evidence of a medical diagnosis associated with this claim of service connection for heat sensitivity / heat injury residuals.

The Veteran has submitted an October 2017 witness lay statement from her housemate.  This statement again discusses the Veteran's in-service difficulties with heat, and her post-service symptom experiences including that her overheating experiences "spur accelerated heart rates and arrhythmias plus an extended migraine."  The Board notes that the Veteran has already established service-connected status for her diagnosed heart disability and her diagnosed migraine headaches.  The October 2017 witness lay statement does not identify a non-service-connected diagnostic entity to associate with the claim of entitlement to service connection for heat sensitivity / heat injury residuals, nor is the author shown to be medically trained and competent to render medical evidence.  The letter asserts that the Veteran's sensitivity to heat is limiting to her, but does not establish any fact pertaining to the basis of the prior final denial; the witness statement does not identify a diagnostic entity for which service connection may be considered.

The Veteran's VA treatment records document that she contacted VA "requesting MD statement evaluating residuals of heat exhaustion," and made a "telephone appt 10/30/17 to discuss."  The Veteran's VA medical records through and beyond the date of the scheduled appointment are of record, but no medical statement regarding any new diagnosis pertaining to the heat sensitivity / heat injury residuals claim has been added to the record.

Following review of the contents of the claims-file, the Board is unable to find that any item of evidence received since the April 2008 final denial is new and material to the issue of service connection for heat sensitivity / heat injury residuals.  Any added material evidence is duplicative of evidence already of record, and the new evidence is not materially pertinent to elements of service connection that were unestablished at the time of the prior final denial.  The prior final denial was based upon the absence of a showing of an identified medical diagnostic entity / disability associated with the reported heat sensitivity / heat injury residuals, and none of the evidence submitted after the prior final denial has established a diagnosis of any identified medical entity / disability associated with the reported heat sensitivity / heat injury residuals.  The Veteran's heart, respiratory, and migraine headache pathologies have been referenced in connection with her difficulties with heat sensitivity / heat injury residuals, but each of those disabilities have already been established as service-connected.  The new evidence of record does not indicate a diagnosed medical disability associated with heat sensitivity / heat injury residuals for which a further award of service connection may be granted.

The added evidence simply indicates that the Veteran experiences symptoms (featuring identified symptoms of separately service-connected disorders) when exposed to heat, and the Veteran continues to believe that she is entitled to service-connection for a disability associated with heat sensitivity / heat injury residuals.  This information was known and considered at the time of the prior final decision and has not been a point in controversy in the denial of service connection for heat sensitivity / heat injury residuals.

Overall, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for heat sensitivity / heat injury residuals.  For the above-discussed reasons, the Board concludes that the appellant has not presented new and material evidence to reopen her claim for service connection for heat sensitivity / heat injury residuals.  Accordingly, this petition to reopen the claim must be denied.  See 38 U.S.C. § 5108.

New and material evidence has not been received, and the claim of entitlement to service connection for heat sensitivity may not be reopened.  The Board thanks the Veteran for her service, and wishes that a more favorable outcome could have been reached on this matter.

Service Connection for Neuropathy of Left Lower Extremity

The Veteran claims that she suffers from neuropathy of the left lower extremity resulting from her service-connected back disability.  The Board notes that the Veteran has already established service-connected status for her diagnosed neuropathy of the right lower extremity on the same basis.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter scenario, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A disease diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (including organic diseases of the nervous system) may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records (STRs) are silent for complaints, findings, treatment, or diagnosis of neuropathy of the left lower extremity.  The Veteran does not allege that neuropathy of the left lower extremity was diagnosed during (or within a year following) her military service, nor does any evidence of record demonstrate such a diagnosis.  Rather, the Veteran has directed attention to documentation of her symptom complaints of bilateral leg problems during service in a May 2007 STR.  The referenced May 2007 STR notes "Bilateral lower leg pain for two years," with testing revealing a back disability (for which service connection has been established) but no diagnosis of left lower extremity neuropathy.

The Veteran further testified, at her September 2017 Board hearing, that she believed she had been diagnosed with left lower extremity neuropathy in 2009 and 2016 during nerve conduction testing performed by a private provider ("I've had two nerve conduction tests done.  One, I think, was in 2009, the last one was in 2016.")  She indicated that she intended to submit documentation of this testing in support of her claim within 60 days following the hearing.

It appears that the Veteran obtained and submitted to VA the documentation she referenced in her hearing testimony.  Following the hearing, she submitted corresponding neurological reports dated in October 2009 and May 2016.  Significantly, however, these reports do not support her claim of entitlement to service connection for neuropathy of the left lower extremity.  The October 2009 report shows that the Veteran presented with "complaints of low back pain that radiates across her back but also radiates to the back of her right thigh and right leg."  The left leg was not part of the Veteran's reported symptom complaints.  The medical impression following testing was: "This electrodiagnostic study is consistent with right L5/S1 nerve root irritability without frank radiculopathy."  The May 2016 report shows that the Veteran presented with "complaint of having low back pain that radiates to her right lower extremity basically to the back of her right thigh and all the way down to her calf."  The medical impression following testing was: "Right L5/S1 radiculopathy," and "There is no evidence of right-sided peripheral neuropathy."  None of this information supports finding that the Veteran has been diagnosed with left lower extremity neuropathy.

To any extent that the Veteran's hearing testimony may have contemplated other 2009 and 2016 neurological testing than those documented in the reports discussed just above, the Board finds that documentation of any such testing is not of record and is unavailable.  The Board notes that the Veteran did not specifically identify the private provider during the hearing, but indicated that it was one of the providers that she had previously identified to VA and that she understood that VA attempted to obtain the records but was unsuccessful.  The Veteran did not contend that there was any failure in VA's fulfillment of its duty to assist her in this regard; instead, she and her representative expressed during the hearing that they were going to "try to get those records on our own."  The record was held open for 60 days to afford the Veteran the opportunity to submit additional evidence, and the Veteran did submit significant additional evidence including the above-referenced 2009 and 2016 reports of neurological testing.

Notably, the undersigned asked the Veteran for her preference with regard to how the Board should proceed in the event that any of the sought documentation was not provided to the Board.  When discussing the Veteran's intention to obtain and submit additional evidence following the hearing, the undersigned asked the Veteran if she preferred the Board to "go ahead and decide the claim," and "assume they're unavailable."  After consulting with her representative, the Veteran answered "yes."  The Board thus understands that the Veteran does not seek further delay of this adjudication for action from VA to further pursue any outstanding records (and there is no clear indication that any pertinent records remain outstanding), and the Veteran has not contended that VA has failed to fulfill its duty to assist in this matter.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Significantly in this case, VA examination reports dated in August 2007, June 2012, and February 2017 each weigh against finding that the Veteran has the claimed disability of left lower extremity neuropathy.

An August 2007 VA examination shows that the Veteran's discussion of her back pain involved "no associated features or symptoms, except pain in the right leg 2 times per week."  Clinical examination revealed no findings or diagnosis suggestive of left lower extremity neuropathy.

A June 2012 VA examination report concerning the Veteran's back symptoms shows that the Veteran reported "radiation of pain down her right posterior leg with prolonged positions from the right sciatic notch," and mentions that a prior "nerve conduction study" showed "RLE radiculitis, early radiculopathy finding."  Following a thorough clinical examination, the VA examiner specifically found mild radiculopathy of the right lower extremity, but no neurological diagnosis of the left lower extremity.  No notable neurological symptoms of the left lower extremity were found in any pertinent regard.

A February 2017 VA fee-basis examination report shows that the thorough clinical testing led again to a diagnosis of mild radiculopathy of the right lower extremity, but no neurological diagnosis of the left lower extremity.  The February 2017 examination report does show that the examiner noted decreased sensory perception of the left foot/toes, but this was consistent with the right foot/toes and was otherwise accompanied with normal finding for the left lower extremity; the VA examiner found that no medical diagnosis was supported concerning the neurological health of the left lower extremity.

The Board recognizes that the Veteran has asserted that she has experienced symptoms in her left lower extremity that she believes demonstrate that she has left lower extremity neuropathy.  The Board further recognizes that the Veteran has directed attention to medical evidence showing that she reported symptoms of bilateral leg pain during service and after service, but medical documentation showing that the Veteran has reported symptoms does not demonstrate a medical diagnosis of a pathology when the medical evidence of record featuring diagnostic testing consistently indicates that no such diagnosis is warranted.  The Veteran has directed attention to a June 2016 VA MRI report that references "Clinical History: chronic pain and weakness b/l legs," and also "History radiculopathy pain weakness bilateral lower extremities."  The Board understands the Veteran's assertion that these references are pertinent to this claim, but the Board is unable to conclude that these symptom history summaries establish a medical diagnosis of a left lower extremity disability for service-connected compensation purposes.  The Veteran's postservice medical records, including three VA examination reports and the private neurological testing reports recently submitted by the Veteran, all show that clinical testing has repeatedly revealed no neurological disability to diagnose in the left lower extremity.

Based on the foregoing, the most probative evidence establishes the Veteran does not have left lower extremity neuropathy (or comparable disability of the left lower extremity).  The Veteran's own opinion that she might have left lower extremity neuropathy has no probative value; the same is true of other lay statements suggesting that the Veteran has left lower extremity neuropathy.  The diagnosis of left lower extremity neuropathy is a complex medical question; it is to be established based on diagnostic studies (which to date have not shown that she meets the criteria for such diagnosis).  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is a layperson, and does not cite to any supporting factual data or medical opinion or literature.

As the Veteran is not shown to have, or at any time during the pendency of this claim to have had, left lower extremity neuropathy (or comparable disability of the left lower extremity), she has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert, 1 Vet. App. at 56.

The Veteran is advised that a future diagnosis of left lower extremity neuropathy may present a basis for reopening this claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for plantar warts is reopened.

New and material evidence not having been received, the claim of entitlement to service connection for heat sensitivity / residuals of heat injury is not reopened.

Service connection for left lower extremity neuropathy is denied.



REMAND

Increased Ratings for Premature Ventricular Contractions (Heart Disability) and for Migraine Headaches

As discussed on the record during the Veteran's September 2017 Board hearing, the Veteran has not undergone VA medical examinations conducted for the purpose of evaluating the details and severity of the Veteran's heart disability and migraine headaches pathology at any reasonably recent time.  The Veteran directed attention to significant developments in her heart health in recent years that have not been addressed by any VA examination for rating purposes.  Discussion on the record at the hearing also discussed the fact that the Veteran has not been afforded a VA examination of her migraine headache pathology for rating purposes since at least 2009.  The Veteran and her representative expressed interest in being afforded new VA examinations to develop timely evidence on these issues, and the Board finds that the sought VA examinations are warranted.  Accordingly these issues are remanded for the purpose of providing the needed examinations.

Sleep Apnea

As discussed in the introduction section, above, the Veteran's insomnia symptomatology is now compensated as part of service-connected PTSD and TBI residuals, and the remainder of the issue on appeal is focused upon the question of entitlement to service connection for sleep apnea in particular.

The Veteran concluded her more than 20 years of active duty service in October 2007.  In February 2009, she underwent a sleep study that led to a diagnosis of obstructive sleep apnea.  The Veteran contends that the sleep apnea medically confirmed in February 2009 had manifested in symptom experiences dating back to onset during her substantial period of active duty military service.

During her September 2017 Board hearing, the Veteran testified that during service in 2006 she had conversations in which it was brought to her attention that her experiences "wak[ing] up gasping for air, and coughing and choking" led to a physician's assistant telling her "you probably have sleep apnea."  However, the Veteran further explained that when she was referred to "the sleep clinic," she was asked to "fill out this little questionnaire" and that a clinician's review of her responses resulted in a finding that "looking at your score, it's not high enough to warrant you getting in line....  [T]hey had too many people in line in front of me to get sleep studies done...."  She then reported that she "never got the sleep study while in service, but had been having these problems, I could say at least a decade prior to that."

A May 2011 VA examination report presents the medical opinion that the Veteran's diagnosed "Obstructive Sleep Apnea" is "less likely than not related to her in-service diagnosis of Primary Insomnia."  This opinion essentially explains that although there may be overlap between some of the symptoms of insomnia and some of the symptoms of sleep apnea, the Veteran's in-service insomnia experience was broader than that which would be explained by obstructive sleep apnea.  The VA examiner also explains that insomnia and obstructive sleep apnea are distinct diagnostic entities.  The May 2011 VA examiner's opinion that the Veteran's sleep apnea is unlikely related the "in-service diagnosis of Primary Insomnia" is clear and sensible, but it does not entirely address the key question in this case as to whether the Veteran's sleep apnea had onset during service or is otherwise etiologically related to the Veteran's service.

The Veteran's STRs partly corroborate her testimony with regard to her being considered for a sleep study leading to a determination that one was not necessary (including as referenced in a May 2007 report).  The Board notes that the STRs contain ample documentation of the Veteran's broader sleep complaints and additionally ample documentation of respiratory health concerns, although generally these are discussed separately.  The Board observes that a November 2005 STR related to respiratory concerns makes reference to the Veteran having experienced "tight, painful, squeezing chest pain while ... sleeping" in 2003.

The Veteran has already established service connection for asthma and chronic obstructive pulmonary disease (COPD).  In light of this fact, and the in-service documentation of the Veteran experiencing respiratory distress interfering with sleep, the Board finds the Veteran's testimony regarding her in-service symptom experiences (including waking up gasping) to be credible, but the Board also notes that there is no medical evidence of record that clarifies the significance of this in-service symptomatology to the sleep apnea claim on appeal.  For instance, it is unclear whether such symptomatology may be medically more likely to represent a manifestation of the Veteran's service-connected COPD / asthma or, rather, may represent in-service onset of the sleep apnea pathology that was diagnosed by sleep study less than two years after the Veteran's separation from service.  Additionally, it is unclear whether the Veteran's service-connected COPD / asthma may aggravate the severity of her sleep apnea such that service connection for sleep apnea on a secondary basis may be warranted.

The Board finds that a remand is warranted to assist the Veteran by obtaining a medical opinion addressing these key matters, and that such a medical opinion will be of great assistance in ensuring fully informed appellate review of the Veteran's claim.

The Board emphasizes to the Veteran that during the processing of this remand she may still obtain and submit to VA a medical opinion that may explain that her sleep apnea is at least as likely as not (a 50% or greater degree of probability) to have had its initial onset during her military service; any such submitted medical opinion may be of great significance in the final appellate review of this claim.

Increased Ratings for Neck Strain and for Right Shoulder Tendonitis

To be considered adequate for the purposes of rating joint disabilities, VA examinations are required to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The U.S. Court of Appeals for Veterans Claims (Court) further indicated that whether a joint is weight-bearing is a medical question that has to be answered by the examiner, not the adjudicator.  The February 2017 VA examination reports addressing the neck strain and right shoulder tendonitis issues are inadequate for appellate review in light of the Court's holding in Correia.  (The Board observes that the February 2017 examination report concerning the right shoulder specifically notes "evidence of pain with weight bearing," and the examination report concerning the neck disability notes significant painful motion of the neck as well as guarding and muscle spasm resulting in abnormal gait or spine contour; these findings further suggest the potential importance of obtaining the complete array of range of motion assessments to fully account for the impairment of the disability.)

The Court also recently issued a significant opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, No. 16-1385 (September 6, 2017), the Court recently held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  Accordingly, in directing the needed new VA medical opinion in this case, the Board shall also present instructions to ensure compliance with the recent holding in Sharp (to the extent reasonably possible under the circumstances of this case).

A remand is warranted to obtain a new VA examination with a report of adequate and updated findings.

Increased Rating for TBI

The claim of entitlement to an increased rating for TBI must be remanded for additional development of the evidence, and the processing of the remand shall provide the opportunity to resolve a due process concern with the issuance of a needed supplemental statement of the case.

A June 2009 RO rating decision granted service connection for memory loss specifically as a manifestation of TBI.  A March 2017 RO rating decision denied a claim for an increased rating for memory loss as a residual of TBI.  The Veteran is currently appealing for a higher rating for the service-connected TBI on the basis of memory loss and other TBI-associated impairments.  Significantly, however, a September 2017 RO rating decision recently awarded service connection for PTSD and determined that the overlap of symptoms between the TBI and PTSD pathologies required that the two pathologies be rated together with a 50 percent rating effective from May 22, 2015.  That consolidation of ratings reflects that the symptomatology contemplated by the recently assigned 50 percent rating includes symptomatology attributable to the TBI pathology, including memory loss.  The Veteran's contentions in her pursuit of an increased rating for TBI, including as explained during her September 2017 hearing, includes her contention that her cognitive impairments are sufficiently severe to warrant increased disability ratings.  The PTSD rating is not formally before the Board, but it has been consolidated together with the TBI rating that is on appeal.

The evidence developed in the PTSD adjudication at the RO includes an August 2016 VA psychiatric examination report that was accompanied by a separate August 2016 TBI VA examination report.  This evidence includes findings pertinent to the Veteran's cognitive and memory functioning, but has not been addressed in any supplemental statement of the case as the TBI rating issue was already at the Board at the time of the development.  As the September 2017 RO rating decision revises the TBI rating on appeal, and does so on the basis of recently developed VA evidence pertaining to the current level of symptomatology pertinent, it appears that due process would require the issuance of a supplemental statement of the case to provide the Veteran with a clear explanation of the status of her appeal; these confusing developments have resulted in a fundamental change in the TBI disability rating on appeal on the basis of new evidence generated by VA that is pertinent to the severity of the TBI.  (The Board observes that the September 2017 RO rating decision discussed both PTSD and TBI rating criteria and announced that the TBI impairments were now rated under psychiatric rating criteria, an explanation that may have been somewhat helpful to the Veteran but also so fundamentally altering the nature of the TBI rating issue on appeal as to create a situation that would benefit from the issuance of an appropriate supplemental statement of the case.)

Significantly, the Veteran's testimony at her September 2017 Board hearing asserted that the August 2016 VA TBI examination report's characterization of her TBI-related impairment as essentially confined to subjective memory problems did not contemplate the breadth and severity of the cognitive impairments she is currently experiencing.  The Veteran and her representative suggested that the Veteran's TBI-related impairments have increased in severity since the August 2016 VA TBI examination, and the Veteran notified the Board that she was beginning new therapy for some of her TBI-related impairments through VA.  Significantly, the VA medical reports of record include some documentation of the beginning of this ongoing therapy.  For instance, a November 2017 VA treatment note documents the Veteran's "cognitive-communication complaints" and describes a session with a speech-language pathologist in a program pursuing "cog[nitive] rehab[ilitation]."  The report notes that the Veteran was scheduled for her next appoint "in 1 week" for ongoing therapy, and that the Veteran was "to continue documenting cognitive observations...."

It is clear, from the Veteran notifying the Board of the matter during her hearing and further from the partially available VA medical records on the matter, that the Veteran has been receiving ongoing pertinent treatment with assessments of her cognitive impairment concerns central to her contentions in this appeal.  In order to ensure fully informed appellate review with full consideration of the Veteran's current level of impairment, the outstanding updated set of VA medical records concerning the Veteran's ongoing treatment for her TBI-related impairments must be obtained and made available for review in the claims-file.  (Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim, to include obtaining records in the custody of a Federal department or agency.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(2).)

Additionally, the Veteran's contentions and her recent undertaking of VA cognitive rehabilitation therapy suggest that her impairments associated with TBI are now of greater severity than reflected by the most recent VA examination for TBI rating purposes in August 2016.  In light of the above, the Board finds that a remand is warranted to provide the Veteran with a new up-to-date VA TBI examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Board finds that a new VA examination is warranted to assess the current severity of the Veteran's service-connected TBI-related impairments.

The Board also finds that this remand of the issue shall afford the RO the opportunity to issue a supplemental statement of the case to help ensure resolution the due process concerns raised by the somewhat confusing alteration of the TBI rating in the September 2017 rating decision (consolidating the TBI rating on appeal with a new higher rating awarded in the grant of service connection for PTSD).

Service Connection for Plantar Warts

As discussed in the introduction section of this decision, the Board has found that new and material evidence has been received sufficient to reopen the claim of entitlement to service connection of plantar warts.  The reopened claim now features evidence that the Veteran has been medically observed to have plantar warts following service (including as documented in a May 2017 VA dermatology report), and the RO has previously recognized that the Veteran was treated for plantar warts during service in 2002 (as discussed in the prior April 2008 RO rating decision and the June 2017 statement of the case).  No medical opinion of record addresses the question of whether the Veteran's current problems with plantar warts are medically / etiologically linked to those treated during service (as opposed to being medically considered distinct acute occurrences).  The Board must remand this issue for a VA examination with a medical opinion to address the question of medical nexus to enable informed appellate review of the claim.

Service Connection for a Right Hip Disability

The Board notes that the Veteran was diagnosed with right hip tendonitis in a January 2008 VA examination report, less than three months following a period of active service of greater than 20 years.  The Board also notes that the Veteran has already established that her active duty service provided an etiological basis for her service-connected disabilities of the left hip, both knees, both ankles, back, neck, right shoulder, and more.  The Veteran has not been afforded a VA examination with a medical opinion in this case (no nexus opinion is presented by the March 2017 VA examination report concerning the Veteran's hips).  The Board finds that a VA examination with a medical etiology opinion is warranted in this case.

The Board also notes that the Veteran has established service-connected status for disabilities that by their nature, location, and number have reasonably raised the question of whether the Veteran's claimed right hip disability may be caused or aggravated by any combination of the service-connected proximate and opposite joint disabilities and/or service-connected disabilities affecting key components of the Veteran's weight-bearing and gait.  The Veteran's service-connected disabilities include: left hip tendonitis with limited extension and painful motion, bilateral ankle / shin splint condition, right leg radiculopathy, left knee patellofemoral syndrome with iliotibial band syndrome, right knee patellofemoral syndrome, lumbar degenerative disc disease, residuals of left foot cyst, and hammertoes.  (The Board also notes that the Veteran's service-connected neck strain with arthritis was noted by a February 2017 VA fee-basis examiner as resulting in abnormal gait or spinal contour.)

A March 2017 VA examination of the Veteran's hips for rating purposes (with attention to the Veteran's service-connected left hip disability) confirms the Veteran's diagnosed right hip tendonitis, but does not offer any opinion addressing the etiology of the right hip disability.  No medical evidence of record otherwise presents a nexus opinion regarding the Veteran's right hip disability.  The Board finds that a VA examination with a nexus opinion for the right hip disability is warranted in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for her disabilities remaining on appeal.  If the Veteran has received private treatment that is not yet documented in the record, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.  In particular, the AOJ should ensure that the complete and up-to-date records of the Veteran's VA therapy for TBI-related impairments such as cognitive impairment (including her work with a VA Speech-Language Pathologist) are available for review in the claims-file.

2.  After the record is determined to be complete, AOJ should afford the Veteran a VA examination to determine the current severity of her service-connected heart disability.  The Veteran should be interviewed and all indicated tests and studies should be accomplished.  All findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

3.  After the record is determined to be complete, AOJ should afford the Veteran a VA examination to determine the current severity of her service-connected migraine headaches.  The Veteran should be interviewed and all indicated tests and studies should be accomplished.  All findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

4.  After the record is determined to be complete, AOJ should afford the Veteran a VA examination to determine the current severity of her neck disability.  The Veteran should be interviewed and all indicated tests and studies should be accomplished.  All findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

(a) The examiner should identify and completely describe all current symptomatology.  The examiner should specifically state range of motion findings for the Veteran's neck (1) on BOTH active and passive motion AND (2) in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess OR ESTIMATE the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what her range of motion would be on flare-up.  If it is not feasible to offer such an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so.  If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or unprocured testing on the part of the examiner.

(c) Finally, the examiner should also attempt to render, if possible to do so without resorting to mere speculation, a retrospective opinion that identifies the additional functional impairment on repeated use or during flare-ups (in terms of the degree of additional range of motion loss) at each time the neck was previously examined with documented range of motion testing for VA rating purposes.

If it is not possible to provide such opinions / estimations without resorting to mere speculation, the examiner should please so state and provide an explanation as to why such opinions / estimations cannot be given.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After the record is determined to be complete, AOJ should afford the Veteran a VA examination to determine the current severity of her right shoulder disability.  The Veteran should be interviewed and all indicated tests and studies should be accomplished.  All findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

(a) The examiner should identify and completely describe all current symptomatology.  The examiner should specifically state range of motion findings for the Veteran's right shoulder in BOTH shoulders (1) on BOTH active and passive motion AND (2) in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess OR ESTIMATE the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what her range of motion would be on flare-up.  If it is not feasible to offer such an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so.  If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or unprocured testing on the part of the examiner. 

(c) Finally, the examiner should also attempt to render, if possible to do so without resorting to mere speculation, a retrospective opinion that identifies the additional functional impairment on repeated use or during flare-ups (in terms of the degree of additional range of motion loss) at each time the right shoulder was previously examined with documented range of motion testing for VA rating purposes.

If it is not possible to provide such opinions / estimations without resorting to mere speculation, the examiner should please so state and provide an explanation as to why such opinions / estimations cannot be given.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  After the record is determined to be complete, AOJ should afford the Veteran a VA examination to determine the current severity of her service-connected traumatic brain injury.  The Veteran should be interviewed and all indicated tests and studies should be accomplished.  All findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

7.  After the record is determined to be complete, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of her sleep apnea.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination.  Based on review of the record, the examiner should respond to the following:

(a) Please indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had onset during military service, was caused during military service, or is otherwise etiologically linked to military service.  In answering this question, please discuss the facts that: 

(i) The Veteran was first diagnosed with sleep apnea by sleep study in February 2009, less than 16 months after separation from service;

(ii) The Veteran's period of service spanned more than 20 years in duration;

(iii) The Veteran's service treatment records document that she was considered for a sleep study (with the ultimate determination that one was not necessary at the time) during her final two years in service;

(iv) The Veteran has testified (at her September 2017 Board hearing) that she experienced episodes of waking at night gasping for breath dating back to the 1990s; and

(v) The Veteran's service treatment records document that the Veteran experienced respiratory problems during service, including sometimes involving "tight, painful, squeezing chest pain while ... sleeping," and the Veteran has established service-connected status for asthma and COPD.

(b) Please indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea has been caused by the Veteran's service-connected asthma and/or COPD.

(c) Please indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea has been aggravated by (undergone any increase in severity due to) the Veteran's service-connected asthma and/or COPD.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

8.  After the record is determined to be complete, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of her plantar warts.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination.  Based on review of the record, the examiner should respond to the following:

Please indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current plantar warts (the plantar warts medically noted and treated in recent years, including as documented in a May 2017 VA dermatology report) represent a disability that had onset during military service, were caused during military service, or are otherwise etiologically linked to military service.  In answering this question, please discuss the fact that the RO has already determined that the Veteran developed some plantar warts during service, and explain whether the current/recent plantar warts represent the presence of the same ongoing pathology (as opposed to being medically considered an acute incident distinct from the plantar warts that manifested during service).

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

9.  After the record is determined to be complete, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of her right hip disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination.  Based on review of the record, the examiner should respond to the following:

(a) Please indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right hip disability had onset during military service, was caused during military service, or is otherwise etiologically linked to military service.  In answering this question, please discuss the facts that: 

(i) The Veteran was diagnosed with right hip tendonitis in January 2008, less than 3 months after separation from service;

(ii) The Veteran's period of service spanned more than 20 years in duration; and

(iii) The Veteran has previously established VA recognized service-connected status due to in-service causation of disabilities of her left hip, both knees, both ankles, back, neck, right shoulder, and more.

(b) Please indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right hip disability has been caused by the Veteran's service-connected disabilities, including: left hip tendonitis with limited extension and painful motion, bilateral ankle / shin splint condition, right leg radiculopathy, left knee patellofemoral syndrome with iliotibial band syndrome, right knee patellofemoral syndrome, lumbar degenerative disc disease, residuals of left foot cyst, and hammertoes.

(c) Please indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right hip disability has been aggravated by (undergone any increase in severity due to) the Veteran's service-connected disabilities, including: left hip tendonitis with limited extension and painful motion, bilateral ankle / shin splint condition, right leg radiculopathy, left knee patellofemoral syndrome with iliotibial band syndrome, right knee patellofemoral syndrome, lumbar degenerative disc disease, residuals of left foot cyst, and hammertoes.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

10.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims remaining on appeal.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The supplemental statement of the case should clearly explain the current status of the TBI rating issue on appeal, including what rating criteria are being applied, following the September 2017 RO rating decision that consolidated the TBI rating with a new, higher PTSD rating (with the PTSD rating issue not being independently in appellate status).  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


